 EVERHART STEEL CONSTRUCTION CO.Everhart Steel Construction Company,Inc. and BillyK. Brock.Case 10-CA-10621October 31, 1974DECISION AND ORDERBy MEMBERS JENKINS,KENNEDY, AND PENELLOOn June 27, 1974, Administrative Law Judge Rich-ard L. Denison issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Everhart Steel ConstructionCompany, Inc., Chattanooga, Tennessee, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.MEMBER KENNEDY, dissenting.Ido not believe that the Charging Party, Billy K.Brock, was discharged for engaging in concerted pro-tected activity.Accordingly, I would dismiss thecomplaint.Respondent has had a longtime satisfactory bar-gaining relationship with both the Operating Engi-neers and the Iron Workers. Brock, a crane operator,was a member of the Operating Engineers. In May1972,William M. Allen became Respondent's equip-ment superintendent. Allen and Brock had been onbad terms for a considerable period of time prior to1972, when Allen assumed his position with Respon-iContrary to our dissenting colleague, we do not believe that it is appro-priate for us to attempt to evaluate Brock's subjective motivation for engag-ing in what we believe to be protected concerted activity Brock was dis-charged for what he did, insisting on compliance with his own and otheron-the-job union contract rights, and not for what he thought However, inresponse to our dissenting colleague, we note that the friction betweenBrock and Allen, the equipment superintendent, was caused by the latter'sfailure, when assigning work, to honor the seniority and jurisdictional claus-es of the contract509dent.Before Allen became equipment superinten-dent,Brock had enjoyed an excellent relationshipwith Respondent. After Allen's employment, Brockcommenced calling attention to whatever he consid-ered to be any irregularity contrary to his union con-tract or what he believed to be the work rules of hisUnion or other unions. Although the Operating En-gineers assistant business agent criticized Brock forhis attempt to apply the union contract terms toostrictly,Brock reacted angrily to the admonition.Throughout 1973, Brock made it a practice of callingthe business agents whenever he saw any irregularityor practice that he thought was contrary to hisUnion's contract or the contract with the Iron Work-ers.On November 8 or 9, 1973, Brock was operating acrane at a jobsite where the foreman of ironworkerswas Ernest Keith. When a load of pipe was deliveredto the site, a representative of the pipe contractorasked Keith for permission to use a forklift to unloadthe pipe. On learning this, Brock shut down the cranewhile he went to the telephone to inquire of the PipeFitters business agent if the men were union pipefit-ters.Brock did not unload the pipe. A little later,Respondent's president came to the job and askedBrock about the incident. Brock replied that he hadshut down the crane and that he was going to see thateverything on the job was run according to unionrules. Later that day, Brock refused to lift some steeland Respondent had to send another crane and anoperator to the site in order to complete the work. OnNovember 30, 1973, Brock was sent with a crane toanother job. When instructed by the customer as towhat he wanted done, Brock asked the customer ifhismen were ironworkers. When the customer re-plied that they were not, Brock said he wanted totelephone the business agents to clear himself of anypossible criticism. The customer complained to Re-spondent who instructed Brock to return to the shopwith the crane. Upon returning, Respondent's presi-dent asked Brock why he had been creating suchtrouble lately. Brock responded that everything hadbeen fairly good until Allen came and that Allen'sactions had caused him to be more interested in hisunion contract. Thereupon, Respondent dischargedBrock.The Administrative Law Judge concluded thatRespondent's discharge of Brock violated Section8(a)(3) and (1) of the Act because he sought to con-sultwith union officials prior to performing workwhich he feared might transgress either his contractor the work rules or contracts of other crafts withwhich he had a close working relationship. I do notagree.Section 7 of the Act protects employees who en-gage in "concerted activities for . . . mutual aid or214 NLRB No. 66 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotection." Brock was not engaged in such activitieswhen he was discharged. His insistence on the literalperformance of his own Union's contract and his un-dertaking to police the contracts of other unions wasmotivated by his personal antagonism towardRespondent's newly appointed equipment superin-tendent, Allen, and antagonism that predated Allen'sappointment by Respondent. Brock admitted that hehad become interested in the minutiae of his Union'scontract only after Allen had been employed by Re-spondent. Thus, Brock's entire course of conduct af-ter the accession of Allen was in satisfaction of hispersonal vendetta toward Allen and not for "mutualaid or protection." Conduct aimed at satisfying apersonal gripe is not activity which the Act was in-tended to protect.' Accordingly, I would not findthat Respondent's discharge of Brock violated Sec-tion 8(a)(1). Nor would I find that the discharge wasviolative of Section 8(a)(3) since there is absolutelyno evidence of discriminatory motivation on the partof Respondent. I would dismiss the complaint in itsentirety.'2 SeeN LR B v Buddies Supermarkets,Inc, 481 F 2d 714 (C A 5, 1973),Southwest Latex CorporationvN L.R B,426 F 2d 50 (C A 5, 1970),Indi-ana Gear Works, a Divisionof theBuehler CorporationvN L R B,371 F 2d273 (C A 7, 1967),General ElectricCompany,155 NLRB 208. 221 (1965)3TheAdministrativeLaw Judgealso found that Respondent had inde-pendently violated Sec 8(a)(I) by Respondent's remark to Brock that itwould not tolerate Brock's conduct,and byRespondent's interrogation ofBrock as to why he had become soinvolved latelyIwould find that neitherstatement violated theAct The tolerationremark was as lawful as the dis-charge, which it merely foreshadowed The interrogation was a naturalquestion to ask in view of Brock's attitude I can perceiveno coercive im-pact in the queryDECISIONSTATEMENT OF THE CASERICHARDL.DENISON, Administrative Law Judge: Thiscase wastried at Chattanooga, Tennessee, on May 17,1974. The charge was filed by Billy K. Brock, an individu-al,on March 4, 1974. The complaint, issued on April 18,1974, alleges that Respondent violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, bydiscriminatorily discharging the Charging Party because ofhis membership in and activities on behalf of the Interna-tionalUnion of Operating Engineers, Local Union No.917, and because he engaged in concerted activities withother employees for the purposes of collective bargainingand other mutual aid and protection. Additionally, it isalleged that Respondent further violated Section 8(a)(1) oftheAct by interrogating employees, and by threateningthem with discharge or other reprisals if they supported orengaged in activities on behalf of the Union. Respondent'sanswer denies the allegations of unfair labor practices al-leged in the complaint.All parties were afforded a full opportunity to partici-pate in a trial. The briefs filed by both parties have beencarefully considered.Upon the entire record and from my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONEverhart Steel Construction Company, Inc.,' the Re-spondent, is a Tennessee corporation engaged in the build-ing and construction industry as a subcontractor with itsprincipal office and place of business located at Chatta-nooga, Tennessee. During the past calendar year, a repre-sentative period, Respondent performed services valued inexcess of $50,000 directly for customers located outside ofthe State of Tennessee. The Respondent admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, andIfind,that InternationalUnionof Operating Engineers,Local Union No. 917, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.BackgroundRespondent is and has been engaged in the business ofsubcontracting steel construction for 14 years, utilizing ap-proximately 100 union ironworkers. Another portion of itsbusiness is the rental of crane equipment and qualified op-erators who are members of the International Union ofOperating Engineers, Local Union No. 917.2 Although Re-spondent obtained its employees through union hiring hallsand has a collective-bargaining agreement with Local 917,it furnishes its services to both union and nonunion jobsJames W. Everhart, Respondent's president, supervises theentire operation. He is assisted by Ernest Keith, foremanover the ironworkers, and William M. Allen, equipmentsuperintendent, whose duties include the direction of thecrane rental operation. William M. Allen, the son of ClydeAllen, business manager of International Union of Operat-ing Engineers, Local Union No. 917, is a union memberand member of the Union's executive board. The ChargingParty, Billy K. Brock, a member of Local 917, was em-ployed by Respondent on or about February 8, 1969, as acrane oiler, and later became a crane operator continuingto work in this capacity until his termination on November30, 1973.3 This case arises against a background of ill willwhich both Brock and William M. Allen agree existed be-The name of the Respondent appears as corrected at the hearing2Hereafter referred to as Local 9173Hereafter, all dates are in 1973 unless otherwise specified EVERHART STEEL CONSTRUCTION CO.tween them over the years, both prior to 1969 when Brockworked under Allen at another employer, and continuingwhen Allen became Brock's superior at Everhart in May1972.Allen testified that his differences with Brock werelargely a matter of a personality conflict.Brock testified hisdislike for Allen was, for the most part, caused by Allen'sassigning better jobs with longer hours to employees hav-ing less seniority than Brock,while Brock received jobswith a minimum number of hours, andby Allen's frequentdisregard of union jurisdictional lines between ironworkersand operating engineers. Consequently, although he andJames Everhart had had an excellent relationship, whenBillAllen became equipment superintendent Brock com-menced to calling attention to whatever he considered tobe any irregularity contrary to hisunioncontract or whathe viewed to be the union work rules of other trades.In December 1972, Brock, Allen, and John R. McWil-liams, assistant business manager ofLocal 917, and PhillipTeague, Local 917's steward at Everhart, met at Brock'srequest in effort to resolve the problems causing frictionbetween Brock and Allen. In the meeting Brock com-plained that Allen had failed to honor the seniority andjurisdictional clauses of the contract. According to Brock,McWilliams replied that the men at Everhart had betterworking conditions than they would have under the strictapplication of these clauses. Brock then reminded McWil-liams that he had asked him to come to the meeting torepresent him, and insisted upon a strict application of thecontract.McWilliams replied that he thought the worktime should be split among the operators regardless of theseniority whereupon Brock became angry and accused Mc-Williams of agreeing with Bill Allen because McWilliamsdid not want to face his father at the union hall The meet-ing ended when Brock walked out. In their testimony, Al-len and McWilliams did not dispute Brock's detailed ac-count of this meeting. I credit Brock's account. McWil-liams testified,nevertheless,that he thought the problemsbetween Brock and Allen had been solved at the meeting.James Everhart, who did not attend, testified that thereaf-ter for a short time, Brock and Allen seemed to get alongbetter, after which their relationship deteriorated further.2.Events in 1973 preceding Brock's dischargeBrock testified without contradiction, that throughout1973 he made a practice of calling the business agentswhen he saw an irregularity or practice he thought wascontrary to his Union's contract. He received no warningsor other forms of discipline for this conduct, and no inci-dents of any particular significance occurred until on orabout November 8, at which time Brock and his crane wereworking on a job at 153 Warehouse Mart, otherwise knownas the Pryor-Bacon job. On this day, according to Brock,he noticed that Ernest Keith, Everhart's foreman over theironworkers, was permitting men who were not Everhartironworkers to hang the steel. When Brock inquired ofKeith about the matter, Keith replied that he was not con-cerned because he had to take care of the job. Brock thenreported the matter to the Ironworkers business agent.Later Brock was sent temporarily from the Pryor-Baconjob to another jobsite. When he returned he learned that511other operators which had been utilized to unload ironfrom a truck utilizing equipment normally operated by op-erating engineers.Brock then called assistant businessagent,McWilliams, about the matter.McWilliams cameout to the jobsite and put these men under a Local 917working permit.Brock testified that within 2 or 3 days after these inci-dents, James Everhart came to the jobsite and approachedhim asking, "Bill, do you have everything straightened upnow on this job? Do you have everything pretty wellstraight?" Brock then replied, "Yes, I believe so, and aslong as I'm a dues paying member to the Local Union, Iwill continueto tryto get things straightened up, as long asIthink they are wrong." Everhart ended the conversationby saying, "Well, this is not going to get it. I'm not going tohave this." Then Everhart and Keith walked away.4Ernest Keith testified that on or about November 8 or 9,a load of pipe arrived on the job whereupon the representa-tive of the pipe contractor asked Keith to let him use aforklift there on the job, to unload the pipe. On learning ofthis Brock shut down the crane while he went to the phoneand talked to the Pipefitters business agent to inquire if themen were union pipefitters. Brock did not unload the pipe.Instead, a union operator named Teague performed theunloading assisted by the pipefitters who eventually erect-ed the pipe, employees of North Georgia Heating Compa-nyAbout 11 a.m. James Everhartcameon the job andasked Brock about the incident. Brock told Everhart thathe had shut down the crane and that he was going to seethat everything on the job was run according to unionrules.After Everhart left the jobsite Brock shut the cranedown once more and went to use the telephone Keith testi-fied that he was not aware of the purpose for this call.Keith further testified that after lunch one of the ironwork-ers hooked on to a piece of steel which Brock then refusedto lift with the crane. Brock complained that he would haveto turn hiscranearound becauseitwasnot positioned cor-rectly.Keith protested, "Well, we have set 20 bays exactlylike this, and why is this one wrong?" Brock answered,"Well, I'm not going to do it." Keith then stated, "Well ifyou're not going to obey orders and work like we want to,then just take the crane and take it back to the shop."Brock then left the crane and made several telephone calls,stating after he left, "I'm going to call everyone concernedto get them out here and straighten this out." Shortly there-after,Brock came back, stated that he could not contactanyone, and left the site with the crane. It was not until thenext day that Keith was able to obtain another crane fromEverhart to complete the work. Later that afternoon, Keithreported the incident to James Everhart.Brock testified that he remembered the incident at thePryor-Bacon job, testified to by Keith and which resultedin Brock's leaving the job with his crane and being re-placed by another crane and operator from Everhart. Ac-cording to Brock, the placement of the steel prior to erec-tion required him to position his crane in such a mannerthat the steel could not be lifted safely into position. Brockstated that when he complained to Keith about this matter° During this conversation,Everhart also reprimanded Brock for notwearing his hard hat, a violation of company safety rules 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDand requested that he be allowed to reposition the crane,Keith became insensed and ordered him to take his craneand leave the premises. Brock drove the crane off the site,and back to the shop. He did not return to the Pryor-Baconjob, although more steel erection remained to be per-formed. He was replaced by another crane and operator.Everhart testified that upon learning that there had beendifficulties on the Pryor-Bacon job, he went to the site andasked Brock if he had got things straightened out on thejob, to which Brock replied that he thought he did. Ever-hart responded, "Well that's good. You just got to keep thework going, Bill. You're going to have to put your hard haton, too." Then Brock asked if that was the "policy." WhenEverhart said that it was, Brock jumped off the crane,snatched the hard hat out of the cab, threw it on his head,and said, "OK. That's what we'll do." Later that day, afterEverhart had left the jobsite, Keith reported to him thatBrock had refused to lift some steel and that Keith hadinstructed Brock to leave with his crane. Everhart then sentanother crane to finish positioning the steel on the Pryor-Bacon job.3.The Novemberincident and Brock's dischargeOn November 30, pursuant to a telephonic order forcrane service placed by Billy P. DeShazo, foreman forSoutheastern Porcelain Construction, Brock was sent witha crane to the Krystal Restaurant Construction site in EastRidge, Tennessee, a suburb of Chattanooga. Brock's ver-sion of what occurred is as follows: After arriving at theconstruction site and being introduced to DeShazo, Brockwas instructed to pick up certain heavy restaurant equip-ment and set it inside the frame structure of the building.After completing this assignment, DeShazo told Brock toset the crane up on the opposite side of the building wherethey would put the job in the crane and hang iron and barjoints, additional portions of the building's frame structure.Brock then asked if DeShazo and his men were ironwork-ers.DeShazo replied that they were not Brock then repliedthat he wanted to call the business agents and clear himselfof any possible criticism, since the situation involved onecraft doing another craft's work and he worked underunion contract. DeShazo responded that first he would callBrock's boss. After going inside the office trailer for a mo-ment, DeShazo returned, stated that he had talked with BillAllen and that rock was to bring his crane back toEverhart's office.When Brock arrived at the office andfound no one there, he left to get something to eat. Uponreturning, he was met in the yard by Allen Everhart. Ever-hart began by saying, "Bill, I'm surprised at that action youtook out there a while ago. It could have cost me a custom-er." Then Allen stated, "Brock, it's not up to you to policeevery job." Brock answered, "Well, you know that we'reunder a Union contract and that one Union is always help-ing another in this respect." Then according to Brock, Ev-erhart stated that he wasn't the least bit interested in theunion contract or Brock's Union and that he looked afterthe interest of the Company. Then Everhart asked whyBrock had become so strongly involved lately. Brock re-sponded that everything was fairly good until Allen camethere and that Allen's actions had caused him to be moreinterested in his union contract. Then Everhart said, "Well,how about you taking off a couple of weeks and thinkabout this thing and see if you can't change your position."Brock replied that he didn't have to take off and thinkabout the way he believed concerning his union contract.Then Everhart said, "Well, with your strong involvement,I'm not going to be able to tolerate much more." Brockanswered that he liked his job, but that if Everhart wantedhim to leave he would have to fire him. Everhart statedthat he would get Brock's timesheets, his checks, and sepa-ration notice.While Everhart was in the office having acheck and separation notice prepared, Allen told Brockthat he hated to see him leave thinking that Allen had donesomething to him. Brock replied that Allen knew what hehad done, contrary to their union contract, and that therewas no use in them discussing the matter any further. ThenEverhart returned with the separation notice and check,handed it to Brock, and said that he hated to see the mattercome to this but that he had to look after the Company'sinterests. The separation notice stated "Did not want to dowork assignment." Brock answered that Allen's actionshad caused him to become more interested in their Unionand its contract. After further remarks by Everhart thatBrock had been a good man and had kept his equipment inbetter condition than any man that had ever worked forhim, and that if Brock ever wanted his job back, the doorwas open to him, Brock left the premises.The only further contact Brock had with the Companywas 3 days later. At that time Brock told Everhart that hewas willing to return to work, but he would not change hisposition about the way the Local Union was run or aboutcalling the business agents about irregularities. Everhartresponded that he would call Brock that afternoon to in-form him of the final decision. About 5 p.m. Everhartcalled and said that he wanted to let the matter remain asitwas.Billy Pete DeShazo, foreman for Southeastern PorcelainConstruction, testified generally corroborating Brock's de-scription of the events which took place on November 30at the Krystal site. DeShazo testified that when Brocklearned that DeShazo's men were carpenters he said,"Well, I can't hang those bar joists for you. You are not anironworker." DeShazo then asked why Brock could notperform this work and received the answer that the Iron-worker business agent was a personal friend of his and thathe would not hang the joists unless he called him.' Afterasking Brock a second time if he was going to perform thework and receiving a negative answer, DeShazo repliedthat the best thing for Brock to do was to take his craneand go back to the shop. DeShazo then called Everhart andtold Allen that Brock refused to hang the barjoists, repeat-ing the words Brock had used. According to DeShazo, thisconversation took place at approximately 11 o'clock. It wasthe next day before Everhart was able to send out anothercrane, The result was that the Krystal job was delayed forthe remainder of the day for which time DeShazo had topay his man a full day's wages.5DeShazo's version of this remark on cross-examination was that Brockstated he would have to call the Ironworkers business agent before he couldhang the bar joists EVERHART STEEL CONSTRUCTION CO.William M.Allen'stestimony concerning the telephoneconversation with De Shazocoincidedwith DeShazo's ver-sion.In addition Allen testified that when Brock arrivedback at the shop he asked Brock what was the trouble andBrock repliedthat hewas not going toworkfor those peo-ple out there.Then Everhartcame and asked Brock couldhe work with these poepleand why he didnot want towork with them.Allen concededthat he could have said toBrock, something to the effectthat Brockwas not sup-posed to look out aftereverybody's work.James Everhart's versionof thedischarge interview issomewhat more detailed than thatof Allen. According toEverhart,he arrivedat theoffice about 11 a in. and wasinformedby Allen thatBrock had returnedfrom the Krys-tal site saying that he could notwork withthose-people. Ina little while Brock came in and Everhart asked what thetrouble was.Brock replied that there were not any iron-workers out there and describedthe type of work that De-Shazo had wanted performed.Everhart responded that itwas really gettingbad, and thatwe just could not toleratethat anymore.According to Everhart,Brock answeredthat he was going to straighten this town out, unionwise.Everhart testified that he respondedthat that wasfine, buthe could not afford it,he could notafford toorganize allthese people.Then Everharthad the separation notice pre-pared,giving as a reason for Brock's termination that hedid not want to performhis workassignmentBy way ofexplanation,Everharttestified that his decision to dis-charge Brock was not basedsolely on the Krystalincidenton November30, but wasthe resultof Brock'shaving re-fused to work three times in 1 week6However, Everhartagreed that Brock had been a good crane operator, and heconceded that other members of the BuildingTrades fre-quently complainedaboutjurisdictional transgressions tothe extent thatEverhartclassifiedthis type ofcomplaint asa common thing.B. Discussion and ConcludingFindingsThe General Counsel contends that Billy K Brock wasdischarged in violation of Section 8(a)(1) and(3) of the Actbecause he attempted to insure that union work rules werehonored,particularly jurisdictional boundaries either spec-ified in his own Union's contract or known to Brock to bethose of trades with which he had a close working relation-ship.It is also urged that Respondent'spresident, JamesEverhart,threatened Brock with discharge and interrogat-ed him concerning his union membership,activities, anddesires on or about November 8 at the Pryor-Bacon jobsitein violation of Section 8(a)(1).Respondent denies that Everhart unlawfully threatenedor interrogated Brock at the Pryor-Bacon fob, or at anytime;and further denies that Brock's discharge on Novem-ber 30 was precipitated by an unlawful purpose.InsteadRespondent contends that Brock was discharged primarily6Everhart testified without contradiction that once before the Pryor-Ba-con incident he had replaced Brock on ajob in Rome,Georgia,because inBrock's opinion Everhart's nonworkers on that job were performing thework in an unsafe manner No criticism or discipline of anN kind resultedfrom this incident at the time it occurred513for his failure to complete his work assignment on Novem-ber 30 at the Krystal site,and secondarily because of hispoor work record.The testimony of Brock and that of Respondent's wit-nesses is in substantial agreement except with respect tothreat of discharge by Everhart alleged to have occurred atthe Pryor-Bacon job on or about November 8. 1 creditBrock's testimony over that of Everhart in this respect.Brock impressed me as a very meticulous but confidentwitness who knew that his testimony was true and wantedonly to recite his account as accurately and completely ashe was able. On the other hand,Everhart appeared toknow more than he was willing to relate on the stand andseemed to be attempting to tailor his testimony in order totell a winning version, which at the same time would meshwith that of Respondent's other witnesses.I therefore findthat Everhart did tell Brock at thePryor-Bacon jobsite onor about November 8 (in response to Brock's remark thathe was a member of the Local Union and would continueto try to get things straightened up as long as he thoughttheywere wrong),"Well, this is not going to get it. I'm notgoing to have this."Furthermore,although I do not con-clude that this statement by Everhart was necessarily athreat of discharge as alleged in the complaint,Ido findthese remarks to constitute,in the context of the surround-ing circumstances,a threat of some type of reprisal in theeventBrock'sunionactivitiescontinued.As such,Everhart's threat violated Section 8(a)(1) of the Act.Ialso find that Everhart unlawfully interrogated Brockin violation of Section 8(a)(1) on November 30 when, inthe context of the interview about the Krystal incident,Everhart asked why Brock had become so involved lately.'Ialso find and conclude that Brock was discharged inviolation of Section 8(a)(3) and(1) of the Act because hesought to consult with union officials prior to performingwork on the Krystal site which he feared might transgresseither his contract or the work rules or contracts of othercrafts with which he had a close working relationship. Con-trary to Respondent's contention, the evidence plainlyshows in accordance with his testimony that Brock did notrefuse to perform the work to which he was assigned at thePryor-Bacon or Krystal jobs, but instead insisted uponclearing himself of any possible criticismby his Union byconsulting with union officialsbefore he performedthework.'This conduct on Brock's part was both concertedactivity and union activity afforded protection by the Act.Graphic Arts Engraving Co, Inc.,197 NLRB 644 (1972).' In accordance with the allegation in the complaint that Brock was inter-rogated on the Pryor-Baconjob byEverhart on November 8, GeneralCounsel contends this unlawful questioning occurred when Everhart askedifBrock had everything straightened on the job Everhart admitted havingasked this question during their November 8 conversation I find no coer-civeness in this question and conclude that it does not constitute a violationof Sec 8(a)(1) of the ActBAt most,Brock's conduct constituted a temporary work stoppage similarto others which have been held by the Board to be protected by the Actwhere, unlike the instant case,the objective has been to protest a grievanceor to applyeconomic pressure,even where such conduct appeared ill-con-sidered and caused inconvience to customersThe Masonic and Eastern StarHome of the District of Columbia,206 NLRB 789 (1973), c fPepsi-ColaBottling Co of Miami. Inc,186 NLRB 477 (1970), enfd 449 F 2d 824 (C A5. 1971), cert denied 407 U S 910 (1972),N L R B v Fansteel MetallurgicalCorpotanon306 U S 240 (1939) 514DECISIONSOF NATIONALLABOR RELATIONS BOARDH. C. Smith Construction Co.,174 NLRB 1173 (1969);In-terboro Contractors, Inc.,157 NLRB 1295 (1966);B & MExcavating, Inc,155NLRB 1152 (1966). Respondent's"secondary"reasonsfor the discharge, espousedin its an-swer, i.e., a poor work record, elaborated upon during thetrial by the presentation of evidence about past accidents,failure to wear his hard hat, and ill feeling between Brockand Allen, I find to be pretexts behind which Respondentsought to mask the fact its true purpose was the removal ofa troublesome union activist. Thus while conceding thatBrock had been a good crane operator, Everhart testifiedthat during their conversation on November 30 whenBrock stated he was going to straighten this town outunionwise,Everhart responded that that was fine but hecould not afford to organize all these people. Everhart thenprepared and handed to Brock a separation notice whichset forth as the "detailed explanation" for the discharge"did not want to do work assignment." At notimeprior tothe trial did Respondent claim that there were any otherreasons for its conduct. I therefore am not, under the cir-cumstances presented, persuaded by them .9CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.By discharging Billy K. Brock on November 30, theCompany engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.3.By threatening Billy K. Brock on or about November8with discharge if he engaged in activities protected bySection 7 of the Act and by interrogating him about hisinvolvement in union activities, on November 30, the Com-pany violated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.Respondent has not violated the Act in any respectother than those specifically found.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find it necessary to order thatRespondent cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theActThe Respondent having discriminatorily discharged Bil-lyK. Brock,I find it necessary to order the Respondent tooffer him full reinstatement with backpay computed on a9 There is evidence in this case concerning the relationship between Wil-liamM Allen, Brock's immediate supervisor, and Clyde Allen, businessmanager of Local 917 Other uncontradicted evidence in the record indi-cates that the interests of the Charging Party and those of his Union mightnot be in substantial harmony, with respect to this matter, e g Brock'shaving been turned away when he went to the union hall in December tocomplain about his discharge Furthermore, the copy of the union contractintroduced in evidence at the trial contains no mention of a grievance andarbitration procedure I therefore find the application of the Board's policyannounced inCollyer InsulatedWire,192 NLRB 837 (1971), to be inappro-priate in the circumstances of this casequarterly basis plus interest at 6 percent per annum as pre-scribed inF.W.Woolworth Company,90 NLRB 289(1950), and IsisPlumbing & Heating Co.,138 NLRB 716(1962), from date of discharge to date of proper offer ofreinstatement.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I herebyissuethe following recommended:ORDER 10The Respondent, Everhart Steel Construction Company,Inc., its officers, agents, successors, and assigns, shall.1.Cease and desist from:(a)Discharging employees or otherwise discriminatingagainst them with regard to the tenure of their employmentor any other term or condition of employment for engagingin union activity or concerted activity for their mutual aidor protection or in any like or related manner interferingwith, restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act.(b)Threatening employees with discharge if they engagein union or concerted activities protected by Section 7 ofthe Act.(c)Coercively interrogating any employee about unionmembership or activities.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer Billy K. Brock immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position without preju-dice to his seniority or other rights and privileges, andmake him whole for any loss of earnings, in the manner setforth in "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records, and all other records necessary to ana-lyze the amount of backpay due under the terms of thisOrder.(c)Post at its place of business in Chattanooga, Tennes-see, copies of the attached notice marked "Appendix." 1 tCopies of such notice, on forms provided by the RegionalDirector for Region 10, after being signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material10 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall hedeemed waived for all purposesii In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " EVERHART STEEL CONSTRUCTION CO.515(d)Notify the Regional Director for Region 10 in writ-ing within 20 days from the date of this Order what stepsthe Respondent has taken to comply herewith.IT IS FURTHERED ORDERED that the complaint be dismissedin all other respects.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT discharge or otherwise punish em-ployees because they have engaged in union activitiesor concerted activities for their mutual aid or protec-tion.WE WILL offer Billy K. Brock immediate and fullreinstatement with backpay.WE WILL NOT coercively question employees abouttheir union or concerted activities.WE WILL NOT threaten employees with reprisals ifthey engage in union activities or concerted activitiesprotected by the law.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce employees in the exerciseof their rights.All employees are free to engage in union activitiesor concerted activities for the purpose of collectivebargaining or other mutual aid or protection. Our em-ployees are also free to refrain from any or all suchactivities.EVERHART STEEL CONSTRUC-TION COMPANY, INC.